DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Objections
Claim 11 is objected to because of the following informalities:  in line 3, "bonding to" should be amended to read -bonding-.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US 2019/0103390 and Chen hereinafter).
As to claims 11 and 18: Chen discloses [claim 11] a method for fabricating an IC device structure, the method comprising: forming a first metallization layer (119; Fig. 1A; [0057]) over first (left half of 101/102) and second regions (right half of 101/102) of a first device layer (101; [0067]); bonding to a chiplet (200; Fig. 3; [0066]) over the first region of the first device layer, the chiplet comprising a second device layer (portion with transistor; [0067]); forming one or more conductive vias (202; [0070]) adjacent to an edge sidewall (adjacent is a broad term and is interpreted to mean near, the vias 202 are near the edge) of the chiplet; and forming a top metallization layer (600; Fig. 12D; [0088]) over the chiplet and over the second region of the first device layer, wherein the top metallization layer comprises a plurality of first level interconnect (FLI) interfaces; [claim 18] wherein forming the one or more conductive vias comprises forming a first conductive via (left 202; [0070]) adjacent to the edge sidewall and a second conductive via (right 202; [0070]) adjacent to a second edge sidewall of the chiplet opposite the edge sidewall.

Allowable Subject Matter
Claims 12-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-10 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art, Chen, discloses a method for fabricating an IC device structure, the method comprising: forming a first metallization layer (119; Fig. 1A; [0057]) over first (left half of 101/102) and second regions (right half of 101/102) of a first device layer (101; [0067]); bonding a chiplet (200; Fig. 3; [0066]) over the first region of the first device layer, the chiplet comprising a second device layer (portion with transistor; [0067]) and a second metallization layer (219; Fig. 2; [0088]); forming one or more conductive vias (202; [0070]) through the second device layer or adjacent to an edge sidewall (adjacent is a broad term and is interpreted to mean near, the vias 202 are near the edge) of the chiplet; and forming a top metallization layer (600; Fig. 12D; [0088]) over the chiplet and over the second region of the first device layer, wherein the top metallization layer comprises a plurality of first level interconnect (FLI) interfaces. Chen fails to expressly disclose wherein said bonding positions the second device layer between the first device layer and the second metallization layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813